Title: To Alexander Hamilton from William Lewis, [June 1794]
From: Lewis, William
To: Hamilton, Alexander



[Philadelphia] Friday morn’g [June, 1794]
Dear Sir,

It being a very desirable object with all Parties concerned that Mr Pigott should without further delay be paid the Sum Acknowledged to be due to him I take the Liberty of proposing
1. That a transfer be made to Mr. Piggott of 30,000 Dolls. and that a Certeficate be issued to him for that Amot.
2. That a Transfer be made by Major Haskill to himself of 10,000 Dolls. & a Certife. be issued to him for that Amot. I propose this because it does not oppose the claim of the Ohio Compy nor any other claim that I have heard of. The Powers to Major Haskill are over the whole 50,000 Dolls & admitting the assignmt & Power to the Ohio Compy of 10,000 Dolls. to be a rerevocation of Major Haskills Power to that Amot. it certainly cannot be so as to any thing beyond that Sum. I know of no objection that can be made to this 2nd Part of my Proposal save what may arise from Mr. Platts Letter to Mr. Wolcott which as I understand says that after 30,000 Dolls. are transferrd to Mr. Piggott & 10,000 Dolls. to the Ohio Co: the remaing 10,000 Dolls. will be sufft. or more than sufft. (I forget which is the Expressn.) to satisfy Major Haskills Claims. Admitting this to be true & that Major Haskills Power is in its nature revocable yet I suppose it will be admitted that this Letter contains no revocation & I must confess that I can hardly conceive anything more likely to affect the Credit of the Funds than to refuse a transfer on such very slight grounds, more espetially as Platt in his Accot. which I have shewed to you, states a Ball: of 15000 Dolls. as being due to Haskill.
3rd And that the origl. Certife. remain in the office until the claim of the Ohio Compy as to the remaing 10,000 Dolls. shall be amicably setled or legally decided. That the proper Endorsems. with respect to the two Transfers be made and also an agreemt. signed by Haskell that it shall so remain until such setlt. or decision takes Place. Or if the Forms of the office and mode of keeping the Accos. will not admit of this, then let a Certife. be made out for these last 10,000 Dolls. in the name of Major Haskell not to be delivd. to him but to remain in the office until a Decision &c, with an Agreemt. signed by Haskill authorizing a Transfer to the Ohio Compy of their Claim shall be established. It realy strikes me my dear Sir, that this last Proposal is entirely free from all manner of well founded objections, tho’ it is possible that you or Colo. Wolcott, (understanding the business better than I do) may see some which I do not. The agreemt. may be something like the enclosed one tho’ it may perhaps be better drawn.
I am sorry my dear Sir to give you so much Trouble, but I know you will have the goodness to forgive me.
I am very sincy   Yrs.

Wm Lewis
Colo. Hamilton

